UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1406


JAMSHEED GHORBANI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 18, 2017                                      Decided: January 10, 2018


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW & PILCHER, PLLC, Washington, D.C., for Petitioner. Chad
A. Readler, Acting Assistant Attorney General, Andrew O’Malley, Senior Litigation
Counsel, Brendan P. Hogan, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamsheed Ghorbani, a native and citizen of Iran, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s denial of his asylum application as time-barred. The agency granted Ghorbani’s

request for withholding of removal under 8 U.S.C. § 1231(b)(3) (2012).

       On appeal, Ghorbani challenges the agency’s determination that he failed to

establish extraordinary circumstances to excuse the untimely filing of his asylum

application. See 8 U.S.C. § 1158(a)(2)(B), (D) (2012). We lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and find that Ghorbani does not

raise a constitutional claim or question of law that would fall under the exception set forth

in 8 U.S.C. § 1252(a)(2)(D) (2012). See Mulyani v. Holder, 771 F.3d 190, 196-97 (4th Cir.

2014); Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009). We therefore dismiss the

petition for review.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2